Case 9:18-cv-81496-RLR Document 11 Entered on FLSD Docket 11/27/2018 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 9:18-cv-81496-ROSENBERG/REINHART

ELIZABETH BORISKIN, individually
and on behalf of all others similarly
situated,

          Plaintiff,

v.

FIORELLA INSURANCE
AGENCY, INC.,

          Defendant.
                                             /

                  ORDER STAYING CASE AND DIRECTING THE CLERK
            OF THE COURT TO CLOSE THIS CASE FOR STATISTICAL PURPOSES

          This cause is before the Court sua sponte. The Court has been informed that the parties have
reached a settlement agreement [DE 10]. Having been informed that the parties are in agreement
and have resolved all disputes, it is hereby ORDERED AND ADJUDGED:
          1.         This case is STAYED.

          2.         All pending deadlines are TERMINATED.

          3.         All pending motions are DENIED AS MOOT.

          4.         The parties are instructed to file any appropriate pleadings related to the dismissal of
                     this action within thirty (30) days of the date of rendition of this Order.

          5.         Any party may move for the stay imposed by this Order to be lifted or for an
                     extension of time to file appropriate pleadings related to the dismissal of this action.

          6.         The Clerk of the Court is directed to CLOSE THIS CASE FOR STATISTICAL
                     PURPOSES. This closure shall not affect the merits of any party’s claim.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 26th day of

November, 2018.

                                                           ____________________________
                                                           ROBIN L. ROSENBERG
Copies furnished to Counsel of Record                      UNITED STATES DISTRICT JUDGE
